
	
		III
		110th CONGRESS
		1st Session
		S. RES. 137
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mrs. Lincoln (for
			 herself and Mr. Pryor) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and Natural
			 Resources
		
		RESOLUTION
		Recognizing the importance of Hot Springs
		  National Park on the 175th anniversary of the enactment of the Act that
		  authorized the establishment of Hot Springs Reservation.
	
	
		Whereas, with the establishment of the Hot Springs
			 Reservation, the concept in the United States of setting aside a nationally
			 significant place for the future enjoyment of the citizens of the United States
			 was first carried out 175 years ago in Hot Springs, Arkansas;
		Whereas the Hot Springs Reservation protected 47 hot
			 springs in the area of Hot Springs, Arkansas;
		Whereas, in the first section of the Act of April 20, 1832
			 (4 Stat. 505, chapter 70), Congress required that the hot springs in
			 said territory, together with four sections of land, including said springs, as
			 near the centre thereof as may be, shall be reserved for the future disposal of
			 the United States, and shall not be entered, located, or appropriated, for any
			 other purpose whatever;
		Whereas the Hot Springs Reservation was the first
			 protected area in the United States;
		Whereas the Act that authorized the establishment of the
			 Hot Springs Reservation was enacted before the establishment of the Department
			 of the Interior in 1849, and before the establishment of Yellowstone National
			 Park as the first national park of the United States in 1872;
		Whereas, in 1921, the Hot Springs Reservation was renamed
			 Hot Springs National Park and became the 18th national park of
			 the United States; and
		Whereas the tradition of preservation and conservation
			 that inspired the development of the National Park System, which now includes
			 390 units, began with the Act that authorized the establishment of the Hot
			 Springs Reservation: Now, therefore, be it
		
	
		That on 175th anniversary of the Act
			 of Congress that authorized the establishment of the Hot Springs Reservation,
			 the Senate recognizes the important contributions of the Hot Springs
			 Reservation and the Hot Springs National Park to the history of conservation in
			 the United States.
		
